on A A FF WN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SACRAMENTO DIVISION

Pam Lamkin Case No. 2:18-cv-03071-WBS-KJN
Plaintiff
Civil Action

Portfolio Recovery Associates, LLC ORDER GRANTING JOINT
MOTION FOR

Defendant ENTRY OF STIPULATED
PROTECTIVE ORDER

 

 

The Joint Motion for entry of a stipulated protective order is GRANTED and the
Stipulated Protective Order is entered as follows:

1. PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public
disclosure and from use for any purpose other than prosecuting this litigation may be
warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter the
following Stipulated Protective Order. The parties acknowledge that this Order does not
confer blanket protections on all disclosures or responses to discovery and that the protection

it affords from public disclosure and use extends only to the limited information or items that

 

 

 

Page |1

 

 
 
   

on DN MH FB WN

 

 

are entitled to confidential treatment under the applicable legal principles. The Parties

understand that nothing in this Stipulated Protective Order changes, amends, or circumvents

any court rule or local rule.

2. DEFINITIONS

2.1.

2.2.

2.3.

Challenging Party: a Party or Non-Party that challenges the designation of
information or items under this Order.

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—-ATTORNEYS’ EYES
ONLY”: Information or Items: information (regardless of how it is generated, stored
or maintained) or tangible things that qualify for protection under Federal Rule of Civil
Procedure 26(c). The Parties agree that “Confidential Information” shall not include:
(a) information that is or, after its production in this action, has become public as a
result of disclosure not involving a violation of this order; or (b) information that the
receiving party can show was received by it from a source who obtained the
information lawfully and under no obligation of confidentiality to the disclosing party,
provided that the Receiving Party treats the information as Confidential as designated
until the Designating Party agrees to such change of designation or until resolution of
any dispute as to designation as set out in Section 6 below. To designate information
as “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY,” the Producing
Party or Designating Party must reasonably and in good faith believe that the
information meets the same requirements as those for that designated as
“CONFIDENTIAL” and in addition reflects: (a) trade secrets or information
concerning confidential research and development, or other commercial information
that has value from not being generally known, and the disclosure of which to the
receiving party creates a likely and substantial risk of serious commercial or reputation
harm to the Producing Party or Designating Party; or (b) private personal information,
including types of information subject to the requirements of Fed. R. Civ. P. 5.2.
Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

as their support staff).

 
ont NAN NT BR WwW NY

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

2.4. Designating Party: a Party or Non-Party that designates information or items that it
produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.5. Disclosure or Discovery Material: all items or information, regardless of the medium
or manner in which it is generated, stored, or maintained (including, among other
things, testimony, transcripts, and tangible things), that are produced or generated in
disclosures or responses to discovery in this matter.

2.6. Expert: a person with specialized knowledge or experience in a matter pertinent to
the litigation who has been retained by a Party or its counsel to serve as an expert
witness or as a consultant in this action.

2.7. House Counsel: attorneys who are employees of a party to this action. House
Counsel does not include Outside Counsel of Record or any other outside counsel.

2.8.Non-Party: any natural person, partnership, corporation, association, or other legal
entity not named as a Party to this action.

2.9. Outside Counsel of Record: attorneys who are not employees of a party to this action
but are retained to represent or advise a party to this action and have appeared in this
action on behalf of that party or are affiliated with a law firm which has appeared on
behalf of that party.

2.10. Party: any party to this action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.11. Producing Party: a Party or Non-Party that produces Disclosure or Discovery
Material in this action.

2.12. Professional Vendors: persons or entities that provide litigation support
services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium) and
their employees and subcontractors.

2.13. Protected Material: any Disclosure or Discovery Material that is designated
as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL — ATTORNEYS” EYES

 

 

 
Oo ON NA UA BW NY

NO NYO NYO NY NY NY ND ND NYO RR HR KR KR KP KF KF eS eS
Son HN A FP WN KH DOD OO WBA ADA A FP WW NY KS CO

 

 

ONLY.

2.14. Receiving Party: a Party that receives Disclosure or Discovery Material from,

e.g., a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only Protected
Material (as defined above), but also (1) any information copied or extracted from Protected
Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
any testimony, conversations, or presentations by Parties or their Counsel that might reveal
Protected Material. However, the protections conferred by this Stipulation and Order do not
cover the following information: (a) any information that is in the public domain at the time of
disclosure to a Receiving Party or becomes part of the public domain after its disclosure to a
Receiving Party as a result of publication not involving a violation of this Order, including
becoming part of the public record through trial or otherwise; and (b) any information obtained
by the Receiving Party after the disclosure from a source who obtained the information
lawfully and under no obligation of confidentiality to the Designating Party. Any use of
Protected Material at trial shall be governed by a separate agreement or order entered by the
district court in which the case is tried.

Pursuant to Local Rule 141.1, Defendant may disclose or produce information and/or
documents disclosing and/or relating to Defendant’s net worth and policies and procedures
relating to the collection of financial obligations and/or use of certain telephone systems, as
well as information concerning vendors used by PRA, including contractual terms.

Defendant has spent substantial amounts of time and money developing and
maintaining trade secrets, as well as internal financial and proprietary commercial information.
If Defendant’s trade secrets or its internal financial and/or proprietary commercial information
become available to the public, Defendant would suffer serious commercial injury. In addition
to the serious commercial injury to Defendant that would be occasioned by an unprotected
public disclosure of its highly confidential and proprietary commercial information, such

disclosure also would pose a substantial risk of harm to Defendant’s respective competitive

 

 
on ND A BW NO

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

positions. The credit and collection industry is highly competitive and disclosure of
Defendant’s highly confidential and proprietary commercial information could adversely
affect and seriously damage Defendant’s competitive position in the marketplace.
4. DURATION
The provisions of this Order shall, absent written permission of the Designating Party
or further order of the Court, continue to be binding throughout and after the conclusion of this
action, including without limitation any appeals therefrom. Within sixty (60) calendar days
after receiving notice of the entry of an order, judgment, or decree finally disposing of this
litigation, including any appeals therefrom, all persons that received materials designated
CONFIDENTIAL or HIGHLY CONFIDENTIAL — ATTORNEYS’ EYES ONLY shall return
such information and all copies thereof to counsel for the Designating Party, or shall certify
destruction thereof; provided, however, that Counsel shall be entitled to retain court papers,
deposition and trial transcripts and attorney-work product (including court papers, transcripts,
and attorney work product that contain Confidential Information).
5. DESIGNATING PROTECTED MATERIAL
5.1. Exercise of Restraint and Care in Designating Material for Protection. Each Party
or Non-Party that designates information or items for protection under this Order must
take care to limit any such designation to specific material that qualifies under the
appropriate standards. The Designating Party must designate for protection only those
parts of material, documents, items, or oral or written communications that qualify —
so that other portions of the material, documents, items, or communications for which
protection is not warranted are not swept unjustifiably within the ambit of this Order.
Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (¢.g.,
to unnecessarily encumber or retard the case development process or to impose
unnecessary expenses and burdens on other parties) expose the Designating Party to

sanctions. If it comes to a Designating Party’s attention that information or items that
g y

it designated for protection do not qualify for protection, that Designating Party must

 

 
 

0 enN WD NW BW NO

NNO NYO NYO NY NY NY NY NY NYO KH HSH Se Se Se ee Se Se eS
on ND A FP WN SH CO HO DWBA HDA HA BR W NYO KH CO

 

 

promptly notify all other Parties that it is withdrawing the mistaken designation.

5.2. Manner and Timing of Designations. Except as otherwise provided in this Order
(see, e.g., section 5.4 below), or as otherwise stipulated or ordered, Disclosure or
Discovery Material that qualifies for protection under this Order must be clearly so
designated before the material is disclosed or produced. Designation in conformity
with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents,
but excluding transcripts of depositions or other pretrial or trial proceedings),
that the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL—ATTORNEYS’ EYES ONLY” to each page that
contains protected material. If only a portion or portions of the material on a
page qualifies for protection, the Producing Party also must clearly identify
the protected portion(s) (e.g., by making appropriate markings in the
margins). A Party or Non-Party that makes original documents or materials
available for inspection need not designate them for protection until after the
inspecting Party has indicated which material it would like copied and
produced. During the inspection and before the designation, all of the
material made available for inspection shall be deemed “CONFIDENTIAL”
or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” After the
inspecting Party has identified the documents it wants copied and produced,
the Producing Party must determine which documents, or portions thereof,
qualify for protection under this Order. Then, before producing the specified
documents, the Producing Party must affix the “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL—-ATTORNEYS’ EYES ONLY” legend to
each page that contairis Protected Material. If only a portion or portions of
the material on a page qualifies for protection, the Producing Party also must

clearly identify the protected portion(s) (eg., by making appropriate

markings in the margins).

 

 
 

Co ON HD A F&F WY NY

NNO wo NY NH NH ND KD NY NY HH KS KS HH Se Re Re Se eS ee
on ND A FP WN | DOD OBO Wn HD A FBP WH NY KH CO

 

 

5.3.

(b) for testimony given in deposition or in other pretrial or trial proceedings,
that the Designating Party identify on the record, before the close of the
deposition, hearing, or other proceeding, all protected testimony.

(c) for information produced in some form other than documentary and for any
other tangible items, that the Producing Party affix in a prominent place on
the exterior of the container or containers in which the information or item
is stored the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—
ATTORNEYS’ EYES ONLY.” If only a portion or portions of the
information or item warrant protection, the Producing Party, to the extent
practicable, shall identify the protected portion(s).

Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the
Designating Party’s right to secure protection under this Order for such material. Upon
timely correction of a designation, the Receiving Party must make reasonable efforts

to assure that the material is treated in accordance with the provisions of this Order.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1.

6.2.

Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a Designating Party’s
confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
unnecessary economic burdens, or a significant disruption or delay of the litigation, a
Party does not waive its right to challenge a confidentiality designation by electing not
to mount a challenge promptly after the original designation is disclosed.

Meet and Confer. The Challenging Party shall initiate the dispute resolution process
by providing written notice of each designation it is challenging and describing the
basis for each challenge. To avoid ambiguity as to whether a challenge has been made,
the written notice must recite that the challenge to confidentiality is being made in
accordance with this specific paragraph of the Protective Order. The parties shall

attempt to resolve each challenge in good faith and must begin the process by

 

 
oO on DN UW FP WN &

NO NO NO NH NY NY NY ND NY KH HR RP RHR HR RP HR RR eR
On Nn A PWN KH ODO OO Wn KH A BP WN KH CO

 

 

6.3.

 

conferring directly (in voice to voice dialogue; other forms of communication are not
sufficient) within 14 days of the date of service of notice. In conferring, the
Challenging Party must explain the basis for its belief that the confidentiality
designation was not proper and must give the Designating Party an opportunity to
review the designated material, to reconsider the circumstances, and, if no change in
designation is offered, to explain the basis for the chosen designation. A Challenging
Party may proceed to the next stage of the challenge process only if it has engaged in
this meet and confer process first or establishes that the Designating Party is unwilling
to participate in the meet and confer process in a timely manner.

Judicial Intervention. If the Parties cannot resolve a challenge without Court
intervention, the Designating Party shall file and serve a motion to retain
confidentiality within 21 days of the initial notice of challenge or within 14 days of
the parties agreeing that the meet and confer process will not resolve their dispute,
whichever is earlier. Each such motion must be accompanied by a competent
declaration affirming that the movant has complied with the meet and confer
requirements imposed in the preceding paragraph. Failure by the Designating Party to
make such a motion including the required declaration within 21 days (or 14 days, if
applicable) shall automatically waive the confidentiality designation for each
challenged designation. In addition, the Challenging Party may file a motion
challenging a confidentiality designation at any time if there is good cause for doing
so, including a challenge to the designation of a deposition transcript or any portions
thereof. Any motion brought pursuant to this provision must be accompanied by a
competent declaration affirming that the movant has complied with the meet and
confer requirements imposed by the preceding paragraph. The burden of persuasion in
any such challenge proceeding shall be on the Designating Party and the Designating
Party must show that the information qualifies for protection under Federal Rule of
Civil Procedure 26(c). Frivolous challenges, and those made for an improper purpose

(e.g., to harass or impose unnecessary expenses and burdens on other parties) may

 
Co me SIN A FP WN

NO NO NYO NYO NH NHN NY NV NN RB HB Be BSB BS SS Se SS eS
On DN A FP WN YK CO CO TBA HD NH PW NYO KK CO

 

 

expose the Challenging Party to sanctions. Unless the Designating Party has waived
the confidentiality designation by failing to file a motion to retain confidentiality as
described above, all parties shall continue to afford the material in question the level
of protection to which it is entitled under the Producing Party’s designation until the

Court rules on the challenge.

7, ACCESS TO AND USE OF PROTECTED MATERIAL

7.1,

7.2.

Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for
prosecuting, defending, or attempting to settle this litigation. Such Protected Material
may be disclosed only to the categories of persons and under the conditions
described in this Order. When the litigation has been terminated, a Receiving Party
must comply with the provisions of section 13 below (FINAL DISPOSITION).
Protected Material must be stored and maintained by a Receiving Party at a location
and in a secure manner that ensures that access is limited to the persons authorized
under this Order.

Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the Court or permitted in writing by the Designating Party, a Receiving
Party may disclose any information or item designated “CONFIDENTIAL” only to:

(a) Counsel to the Parties, whether House or Outside Counsel;

(b) Current officers, directors, and employees to the Parties to whom disclosure
is reasonably necessary for this litigation;

(c) Experts (as defined in this Order) of the Parties to whom disclosure is
reasonably necessary for this litigation and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d) the Court and its personnel, including stenographic reporters;

(e) Court reporters and their staff to whom disclosure is reasonably necessary

for this litigation;

(f) during their depositions or trial, or preparation for their depositions or trial,

 

 
 

o on NN UH FP W NY

NO NO NY NY NY NY NY NY DO SH HH HR RB HSB He Se Se eS
on NN FP WN YS CO OBO OH ND NA BP WN KS CO

 

 

any or potential witness in the action to whom disclosure is reasonably
necessary and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
ordered by the Court. Pages of transcribed deposition testimony or exhibits
to depositions that reveal Protected Material must be separately bound by the
court reporter and may not be disclosed to anyone except as permitted under
this Stipulated Protective Order;
(g) professional jury or trial consultants, mock jurors, and Professional Vendors
to whom disclosure is reasonably necessary for this litigation and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(h) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the
information.

7,3. Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”
Information or Items. Unless otherwise ordered by the Court or permitted in
writing by the Designating Party, a Receiving Party may disclose any information or
item designated “HIGHLY CONFIDENTIAL— ATTORNEYS’ EYES ONLY” only
to:

(a) Counsel to the Parties, whether House or Outside Counsel;

(b) Experts (as defined in this Order) of the Parties to whom disclosure is
reasonably necessary for this litigation and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(c) the Court and its personnel, including stenographic reporters;

(d) Court reporters and their staff to whom disclosure is reasonably necessary

for this litigation;

(e) during their depositions or trial, or preparation for their depositions or trial,

any potential witness who is the author of the document or information

designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”

10

 
 

oI KN MN HP WY NY

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

or is identified as an addressee or copy recipient of the information prior to
and apart from this action, to whom disclosure is reasonably necessary and
who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A), unless otherwise agreed by the Designating Party or ordered by
the Court. Pages of transcribed deposition testimony or exhibits to
depositions that reveal Protected Material must be separately bound by the
court reporter and may not be disclosed to anyone except as permitted under
this Stipulated Protective Order.
8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

If a Party is served with a subpoena or a Court Order issued in other litigation that
compels disclosure of any information or items designated in this action as
“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” that
Party must:

(a) promptly notify in writing the Designating Party. Such notification shall
include a copy of the subpoena or Court Order;

(b) promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all of the material covered by the
subpoena or order is subject to this Protective Order. Such notification shall
include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by
the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the
subpoena or Court Order shall not produce any information designated in this action as
“CONFIDENTIAL” before a determination by the Court from which the subpoena or order
issued, unless the Party has obtained the Designating Party’s permission. The Designating

Party shall bear the burden and expense of seeking protection in that Court of its confidential

11

 

 
aon nN ND ON FP WW NO

NY NY NY NY NY NY WN HN NO Re He He He ee ae ee Ee
Son ND UN PW NY KY @©D OO Bw ADA NF BPW NY KH CO HO

 

 

material — and nothing in these provisions should be construed as authorizing or encouraging

a Receiving Party in this action to disobey a lawful directive from another Court.

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in this
action and designated as “CONFIDENTIAL.” Such information produced by Non-
Parties in connection with this litigation is protected by the remedies and relief provided
by this Order. The protections in this Order are permissive: nothing in these provisions
should be construed as prohibiting a Non-Party from seeking additional protections,
from asserting that this Order does not provide sufficient protection, and/or from
asserting that information is not relevant or otherwise not discoverable.

(b) In the event that a Party is required, by a valid discovery request, to produce a Non-
Party’s confidential information in its possession, and the Party is subject to an
agreement with the Non-Party not to produce the Non-Party’s confidential information,
then the Party shall:

1. promptly notify in writing the Requesting Party and the Non-Party that some
or all of the information requested is subject to a confidentiality agreement
with a Non-Party;

2. promptly provide the Non-Party with a copy of the Stipulated Protective
Order in this litigation, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

3. make the information requested available for inspection by the Non-Party.

(c) If the Non-Party fails to object or seek a protective order from this Court within 14 days
of receiving the notice and accompanying information, the Receiving Party may
produce the Non-Party’s confidential information responsive to the discovery request.
If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

any information in its possession or control that is subject to the confidentiality

 

 
 

oN KN ON BR WH NFR

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

agreement with the Non-Party before a determination by the Court. The purpose of this

provision is to alert the interested parties to the existence of confidentiality rights of a

Non-Party and to afford the Non-Party an opportunity to protect its confidentiality

interests in this Court. Absent a Court Order to the contrary, the Non-Party shall bear

the burden and expense of seeking protection in this Court of its Protected Material.
10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Stipulated Protective
Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this Order, and (d) request such person or persons to execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is not intended to modify whatever procedure may be established in an e-discovery
order that provides for production without prior privilege review. Pursuant to Federal Rule of
Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
of a communication or information covered by the attorney-client privilege or work product
protection, the parties may request that this Joint Protective Order be modified consistent with
their agreement. The parties’ agreement will be effective only if the Court modifies this Joint
Protective Order to incorporate their agreement.

12. MISCELLANEOUS

12.1. No waiver of previous designations or application of Fed. R. Evid. 408.

13

 
 

On Nn nA FP W NY

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

12.4,

 

 

Nothing in this Order, nor productions/re-productions of materials in this action, shall
be considered a waiver of any earlier designations of “CONFIDENTIAL” or
“HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” information or items.
To the extent communications, documents, and information were exchanged for
purposes of compromising or settling, or negotiating or attempting to compromise or
settle, nothing in this Order, nor productions/re-productions of such communications,
documents, and information in this action shall be considered a waiver of the
otherwise-applicable protection under Federal Rule of Evidence 408.

Right to Further Relief. Nothing in this Order abridges the right of any person
to seek its modification by the Court in the future.

Right to Assert Other Objections. By stipulating to the entry of this Protective
Order no Party waives any right it otherwise would have to object to disclosing or
producing any information or item on any ground not addressed in this Stipulated
Protective Order. In particular, neither the Parties nor Non-Parties waive any objection
with respect to the right to privacy of Non-Parties nor do the Parties waive the right to
challenge any objection on privacy or other grounds. Similarly, no Party waives any
right to object on any ground to use in evidence of any of the material covered by this
Protective Order.
Filing Protected Material. No document shall be filed under seal unless
counsel secures a court order allowing the filing of a document under seal. An
application to file a document under seal shall be served on opposing counsel, and on
the person or entity that has custody and control of the document, if different from
opposing counsel. If opposing counsel, or the person or entity who has custody and
control of the document, wishes to oppose the application, he/she must contact the
chambers of the judge who will rule on the application, to notify the judge’s staff that
an opposition to the application will be filed. Similarly, if a party other than the
Designating Party seeks to file Protected Material and the Designating Party wishes to

support an application, the Designating Party must contact the Court’s chambers to

14

 
 

o feo nN HN A HR WH NYO

NO NO NY NY NY NY NY NN NO KF KF KF FS FS KF SS eS eS ee
on NH A BP WN KH OF OO DHT HDA A BP W HO KK CO

 

 

notify the judge’s staff that a response in support of the application will be filed. If the
Court grants an application to file a document under seal, a redacted version of the
document shall be filed in the public record via ECF. If the Court denies an application
to file a document under seal, the Receiving Party may file the Protected Material in
the public record (unless otherwise ordered by the Court). Any party that reasonably
believes that a filing or disclosure it intends to make in a proceeding before the Court
will contain Protected Material belonging to another party shall inform the
Designating Party of the content and Bates-numbers of the Protected Material it
intends to file or disclose at least two (2) business days before the filing to provide an
opportunity for the Designating Party to agree to disclosure or filing of the Protected
Material in redacted or unredacted form and to avoid filing unnecessary applications
to file a document under seal where agreement can be reached. If agreement is reached,
the party disclosing the Protected Material shall inform the Court of the agreement at
time of its filing or disclosure. In the event agreement cannot be reached, any papers
or material attached to a Receiving Party’s application to file under seal shall be
deemed timely filed with respect to any substantive deadline that applies to such
material when the Receiving Party files its application prior to such deadline.
13. FINAL DISPOSITION.

Within 60 days after the final disposition of this action, as defined in paragraph 4, each
Receiving Party must return all Protected Material to the Producing Party or destroy such
material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
submit a written certification to the Producing Party (and, if not the same person or entity, to
the Designating Party) by the 60 day deadline that (1) identifies (by category, where
appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
Receiving Party has not retained any copies, abstracts, compilations, summaries or any other

format reproducing or capturing any of the Protected Material. Notwithstanding this provision,

15

 
Oo eon KN NH FP WW NY

NO NO NY NO PO NH HN LP HN HR RHR HR RR RP RP RS RS eR
OoOnmn NAN MN FP WN KY TCO BO BAN ND A PW NY KF O&O

 

 

Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
reports, attorney work product, and consultant and expert work product, even if such materials
contain Protected Material. Any such archival copies that contain or constitute Protected
Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
Furthermore, within 60 days after the final disposition of this action, as defined in paragraph
4, the parties shall move ex parte for an order authorizing the Court to destroy all Confidential
and Attorneys’ Eyes Only Material in the Court’s possession.
14, MODIFICATION OF THE PROTECTIVE ORDER BY THE COURT.

The Court may modify the terms and conditions of this Protective Order for good cause,
or in the interest of justice, or on its own order at any time in these proceedings.
15. RELATION TO ANY COURT OR LOCAL RULES.

Without separate court order, the Protective Order and the parties’ stipulation does not

change, amend, or circumvent any court rule or local rule.

IT IS SO ORDERED.

Sui Ve, wl

Ziff

 

KENDALL J. NEWMAN
U.S. MAGISTRATE JUDGE

 

 
 

Oo co ~J GDN A HBR WH NO

NO NY NY NY NY NY NN WN NN KH HR Re Re ee Ee Ee
on NN FP WN KY OO FH DWN FP WY O&O

 

 

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I, [print or type full name], of [print or type full address], declare under
penalty of perjury that I have read in its entirety and understand the Stipulated
Protective Order that was issued by the United States District Court for the Eastern
District of California on [date] in the case of Pam Lamkin v. Portfolio Recovery
Associates, LLC, 2:18-cv-03071-WBS-KJN. I agree to comply with and to be bound
by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment
in the nature of contempt. I solemnly promise that I will not disclose in any manner
any information or item that is subject to this Stipulated Protective Order to any
person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court
for the Eastern District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after
termination of this action.

I hereby appoint [print or type full name], of [print or type full address and
telephone number] as my California agent for service of process in connection with
this action or any proceedings related to enforcement of this Stipulated Protective
Order.

Date:

 

City and State where sworn and signed:

 

Printed name:

 

[printed name]

Signature:

 

 

38155520v1 Page |-17-

 
